      Case 2:20-cv-01289-JAD-EJY Document 40 Filed 09/21/21 Page 1 of 2




 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 2001 Bryan Street, Suite 1800

 4 Dallas, Texas 75201
   (214) 560-5460
 5 (214) 871-2111 Fax
   jbergh@qslwm.com
 6 Counsel for Trans Union LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8 Nevada Bar No.: 13779

 9 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, Nevada 89149
10

11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA

13
   DAN THOMPSON AND KRISTINE C.                         Case No. 2:20-cv-01289-JAD-EJY
14 THOMPSON,

15                         Plaintiff,                   STIPULATION AND ORDER OF
                                                        DISMISSAL WITH PREJUDICE AS TO
16 v.                                                   DEFENDANT TRANS UNION, LLC
17 SPECIALIZED LOAN SERVICING LLC,
   TRANS UNION LLC, and EQUIFAX
18                                                                     ECF No. 39
   INFORMATION SERVICES LLC,
19                  Defendants.
20           Plaintiffs Dan Thompson and Kristine Thompson, and Defendant Trans Union LLC file
21 this Stipulation of Dismissal with Prejudice and in support thereof would respectfully show the

22 court as follows:

23           There are no longer any issues in this matter between Dan Thompson and Kristine
24 Thompson and Trans Union LLC to be determined by this Court. Plaintiffs and Trans Union LLC

25 hereby stipulate that all claims and causes of action that were or could have been asserted against

26 Trans Union LLC are hereby dismissed with prejudice, with court costs to be paid by the party

27 incurring same.

28

     3624293.1
      Case 2:20-cv-01289-JAD-EJY Document 40 Filed 09/21/21 Page 2 of 2




 1 Dated this 21st day of September 2021.

 2
      /s/ Jennifer Bergh                            /s/ Michael Kind
 3
      Jennifer Bergh                                George Haines
 4    jbergh@qslwm.com                              Ghaines@freedomlegalteam.com
      Nevada Bar No. 14480                          Freedom Law Firm
 5    Quilling Selander Lownds                      8985 S. Eastern Avenue
      Winslett & Moser, P.C.                        Suite 350
 6    2001 Bryan Street, Suite 1800                 Las Vegas, NV 89123
      Dallas, Texas 75201                           (702) 880-5554
 7
      (214) 560-5460                                (702) 385-5518 Fax
 8    (214) 871-2111 Fax                            and
      Counsel for Trans Union LLC                   Michael Kind
 9                                                  mk@kindlaw.com
                                                    Kind Law
10                                                  8860 S. Maryland Parkway
11                                                  Suite 106
                                                    Las Vegas, NV 89123
12                                                  (702) 337-2322
                                                    (702) 329-5881 Fax
13                                                  Counsel for Plaintiffs
14

15                                        ORDER
16
              Based on the parties' stipulation [ECF No. 39] and good cause appearing, and because
17   this stipulation resolves all remaining claims and parties, IT IS HEREBY ORDERED that THIS
     ACTION IS DISMISSED with prejudice, each side to bear its own fees and costs. The Clerk of
18   Court is directed to CLOSE THIS CASE.
19

20                                                  _________________________________
                                                    U.S. District Judge Jennifer A. Dorsey
21                                                  Dated: September 21, 2021
22

23

24

25

26

27

28
                                                                                                 1
     3624293.1
